DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending in this application.
Claims 1, 3-7, 9 and 11-13 have been amended.
Claims 8, 14 and 15 have been cancelled.

Claims 21 and 22 are new claims which change the scope of the claimed invention.


Response to Arguments
With respect to the prior art rejections under 35 USC 103: Applicant’s arguments with respect to claims 1-20 have been fully considered by Examiner, but are not persuasive.  Claims 21 and 22 are new claims and necessitate new grounds for rejection.  

Regarding claim 1, Applicant argues that “references cited in the Office Action do not describe or suggest this subject matter”.  Examiner respectfully disagrees due to the combination of Wildgrube et al. (US 20190325220 A1) disclosing preventing control of a warning device (Wildgrube, [0052] “the refuse vehicle is traveling forward, the control system may not warn the operator”).   Regarding claim 9, Applicant argues that Wildgrube does not “does not describe switching the state of a warning device”.   Examiner disagrees due to the rejection relying on Krishnaswany (US 20210061170 A1) for this limitation rejection (Krishnaswany, [0013] “…activating or deactivating the horn device on receiving a remote 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 20200023903 A1 ) in view of Wildgrube et al. (US 20190325220 A1) in further view if Choi et al.  (US 20200172104).

Regarding Claim 1, Jeon teaches A system comprising: a controller configured to determine that a vehicle system is beginning movement in a rearward direction based on a location of the vehicle system that is monitored by a movement sensor (Jeon, [0037] “The traveling direction detection unit…detects a traveling direction of the vehicle on the basis of a position of a shift lever of the vehicle, and determines that the vehicle is traveling in the backward direction, when the shift lever is in a reverse gear position (R stage)”, [0038] “The rear camera…captures a rear image of the vehicle when the vehicle travels in a backward direction”), the controller configured to control a warning device that sounds a notification to one or more locations off-board the vehicle system (Jeon, [0075] “the collision prevention unit outputs the alarm”), the controller configured to prevent an operator  from controlling the warning device to generate the notification while either the location that is monitored is not the designated location or the vehicle system is not moving in the rearward, 

Jeon does not teach the controller configured to determine whether the location that is monitored by the movement sensor where the movement of the vehicle system in the rearward direction is beginning is a designated location, the controller configured to allow the warning device to generate the notification while both the location is the designated location and the vehicle system is moving in the rearward direction.  However, Choi teaches these limitations.

Choi teaches the controller configured to determine whether the location that is monitored by the movement sensor where the movement of the vehicle system in the rearward direction is beginning is a designated location (Choi, [0052] “When the restricted driving area is identified, the reverse driving path determiner…may identify whether a reverse driving request signal is received, generate one or more driving paths based on the stored movement trace when the reverse driving request signal is received“), the controller configured to allow the warning device to generate the notification while both the location is the designated location and the vehicle system is moving in the rearward direction (Choi, [0112] “…prior to determining the reverse driving path and in response to the detection of the restricted driving area, the controller…may control an output device such as a display or a speaker of the vehicle to output information, such as a warning message, indicating the restricted driving area”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeon to include the controller configured to determine whether the location that is monitored by the movement sensor where the movement of the vehicle system in the rearward direction is beginning is a designated location, the controller configured to allow the warning device to generate the notification while both the location is the designated location and the vehicle system is moving in the rearward direction as taught by Choi in order to give notification of the location of the vehicle system while it’s moving in the rearward direction.
Jeon does not teach the controller configured to prevent the warning device from controlling the warning device to generate the notification while either the location that is monitored is not the designated location or the vehicle system is not moving in the rearward.  However, Wildgrube teaches this limitation (Wildgrube, [0052] “the refuse vehicle is traveling forward, the control system may not warn the operator”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeon to include to prevent generating the notification while the vehicle system is moving in a direction other than the rearward movement as taught by Wildgrube in order to warn others outside of the vehicle that the vehicle system is moving on the rearward direction.

Regarding Claim 3, Jeon teaches the system of claim 1, wherein the controller also is configured to prevent data output from an optical sensor from being displayed onboard the vehicle system while the vehicle system is moving in the direction other than the rearward direction, (Jeon, [0045] “When the vehicle is detected to be moving backward by the traveling direction detection unit, the image processing unit converts the rear image captured by the rear camera into an image in a direction where the vehicle is to move backward according to the steering angle of the steering wheel, which is sensed by the steering angle sensor, and displays the image in the direction where the vehicle is to move backward through the display unit”), the controller configured to permit display of the data output by the optical sensor onboard the vehicle system (Jeon Fig4 Step S70).

Regarding Claim 4, Jeon teaches the system of claim 3, wherein the controller is configured to allow the data output by the optical sensor to be displayed such that one or more of image data or video data indicative of an area ahead of the movement of the vehicle system in the rearward direction is displayed to an onboard operator (Jeon, Fig 4 Steps S20, S70).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 20200023903 A1 ) in view of Wildgrube et al. (US 20190325220  A1) in further view if Choi et al.  (US 20200172104) Krishnaswany et al. (US 20210061170 A1).
Regarding Claim 2, Jeon teaches system of claim 1.  Jeon does not teach wherein the warning device includes a horn and the controller is configured to allow the horn to generate one or more sounds that are audible off-board the vehicle system as the notification.  However, Krishnaswamy teaches this limitation (Krishnaswamy, [0013]…the system includes a wireless module that is configured to perform the functions of sending an alert signal to a user when intrusion into the vehicle is sensed, and activating or deactivating the horn device on receiving a remote control signal from the user”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeon to include a warning device that includes a horn generating one or more sounds as taught by Krishnaswamy in order to provide audible notification external to the vehicle system.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 20200023903 A1 ) in view of Wildgrube et al. (US 20190325220  A1) in further view if Choi et al.  (US 20200172104) and Kim et al. (US 10635915 B1).
Regarding Claim 5, Jeon teaches the system of claim 1, Jeon does not teach wherein the vehicle system is formed from plural connected vehicles traveling together along one or more routes with an onboard operator (Kim, [36] “the driver of the first vehicle”) disposed on 25WAB/P/17947/US/ORG1 (552-0781US1)a first vehicle of the plural vehicles and the warning device disposed on a second vehicle of the plural vehicles.  However, Kim teaches this limitation (Kim, Fig 3, [41] “… the second blind-spot warning device of the second vehicle may acquire or support another device to acquire the front video from the front camera”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeon to include a plural vehicle system with the warning device disposed on a second vehicle of the plural vehicles as taught by Kim in order to provide notification for rearward movement of the vehicle system.

Regarding Claim 6, Jeon teaches the system of claim 5, Jeon does not teach wherein the first vehicle is a leading end vehicle of the connected plural vehicles and the second vehicle is a trailing end vehicle of the plural vehicles.  However, Kim teaches this limitation (Kim, Fig 1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeon to include a plural vehicle system as taught by Kim in order to provide notification for rearward movement of the vehicle system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 20200023903 A1 ) in view of Wildgrube et al. (US 20190325220  A1) in further view if Choi et al.  (US 20200172104) and Kim et al. (US 10635915 B1) and Dudar et al. (US 20180047293 A1).
Regarding Claim 7, Jeon teaches the system of claim 5. Jeon does not teach wherein the controller is a first controller configured to be disposed onboard the first vehicle and to remotely control operation of a second controller disposed on the second vehicle, wherein the second controller takes control of the first controller to remotely control operation of the first controller responsive to determining that the vehicle system is beginning movement in the rearward direction.  However, Dudar teaches these limitations.

Dudar teaches wherein the controller is a first controller configured to be disposed onboard the first vehicle and to remotely control operation of a second controller disposed on the second vehicle (Dudar, [0016] “The communication interface may be programmed to wirelessly transmit messages to, and receive messages from, other vehicles and infrastructure devices. The received messages may be transmitted to other components of the host vehicle, such as the processor…may transmit the control signals generated by the processor associated with controlling the vehicles in the platoon, including the rear vehicle”), wherein the second controller takes control of the first controller to remotely control operation of the first controller responsive to determining that the vehicle system is beginning the rearward movement (Dudar, [0032] “…the vehicle platooning system commands the rear vehicle to turn around…the processor , via the communication interface, commands the rear vehicle to face the reverse direction relative to the rest of the vehicles in the platoon. This way, the rear vehicle will be forward facing for the reverse maneuver while all other vehicles in the platoon are traveling in the reverse direction”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeon to include remote control operation of the vehicle system as taught by Dudar in order to control the vehicle system from an offsite location.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswany et al. 20210061170 A1) in view of Dudar et al. (US 20180047293 A1).

Regarding Claim 9,  Krishnaswamy teaches a method comprising: switching a warning device onboard a trailing end vehicle of the multi- vehicle system to a local state where the warning device is activated from onboard the trailing end vehicle but cannot be activated from onboard a leading end vehicle of the multi- vehicle system  (Krishnaswamy, [0013] “…the system includes a wireless module that is configured to perform the functions of sending an alert signal to a user when intrusion into the vehicle is sensed, and activating or deactivating the horn device on receiving a remote control signal from the user”),  the warning device switched to the local state responsive to determining 3WAB/P/17947/US/ORG1 (552-0781US1) that the vehicle system is moving in the first direction (Krishnaswany, [0007] “system operates in the forward and the reverse mode of operation of the vehicle and to generate a sound signal identifying reverse movement of the vehicle”), the warning device configured to sound a notification to one or more locations off-board the multi-vehicle system when activated (Krishnaswamy, [0013] “…activating or deactivating the horn device on receiving a remote control signal from the user”); and switching the warning device to a remote state where the warning device is activated from onboard the leading end vehicle responsive to determining that the multi- vehicle system is moving in the second direction (Krishnaswamy, [0039] “switching from the continuous mode to intermittent mode may alert the driver or the user to operate the horn in limited duration“), the warning device configured to be controlled by an operator onboard the leading end vehicle to sound the notification responsive to the warning device being switched to the remote state (Krishnaswamy, [0013] “…the system includes a wireless module that is configured to perform the functions of sending an alert signal to a user when intrusion into the vehicle is sensed, and activating or deactivating the horn device on receiving a remote control signal from the user”) .

Krishnaswamy does not teach determining that a multi-vehicle system is moving in a first direction and determining that the multi-vehicle system is moving in a different, second direction.  However, Dudar teaches these limitations.

Dudar teaches determining that a multi-vehicle system is moving in a first direction (Dudar, Fig 3 shows vehicles in a platoon traveling in a forward direction) and determining that the multi-vehicle system is moving in a different, second direction (Dudar, Fig 4, shows vehicles in a platoon traveling in a reverse direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krishnaswamy to include determining that a multi-vehicle system is moving in a first direction and determining that the multi-vehicle system is moving in a different, second direction as taught by Dudar in order to “coordinate the collective movement of the vehicles in the platoon” (Dudar, [0012]).


Regarding Claim 10, Krishnaswamy teaches the method of claim 9.  Krishnaswamy does not teach wherein the first direction and the second direction are opposite directions.  However, Dudar teaches this limitation (Dudar, Fig 3 shows vehicles in a platoon traveling in a forward direction and Fig 4, shows vehicles in a platoon traveling in a reverse (opposite) direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krishnaswamy to include the first direction and the second direction are opposite directions as taught by Dudar in order to “coordinate the collective movement of the vehicles in the platoon” (Dudar, [0012]).


Regarding Claim 11, Krishnaswamy teaches the method of claim 10.  Krishnaswamy does not teach wherein the first direction is a forward movement direction of the multi-vehicle system and the second direction is a rearward movement direction of the multi-vehicle system.  However, Dudar teaches this limitation (Dudar, Fig 3 shows vehicles in a platoon traveling in a forward direction and Fig 4, shows vehicles in a platoon traveling in a reverse (opposite) direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krishnaswamy to include the first direction and the second direction are opposite directions as taught by Dudar in order to “coordinate the collective movement of the vehicles in the platoon” (Dudar, [0012]).


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswany et al. 20210061170 A1) in view of Dudar et al. (US 20180047293 A1) in further view of Jeon et al. (US 20200023903 A1 ).
Regarding Claim 12, Krishnaswamy teaches the method of claim 9. Krishnaswamy does not teach further comprising: preventing display of one or more of image data or video data to the operator onboard the leading end vehicle while the multi-vehicle system is moving in the first; and displaying the one or more of the image data or the video data to the operator onboard the leading end vehicle while the multi-vehicle system is moving in the second direction.  However, Jeon teaches these limitations.

Jeon teaches further comprising: preventing display of one or more of image data or video data to the operator onboard the leading end vehicle while the multi-vehicle system is moving in the first direction (Jeon , [0060] The display unit synthesizes an obstacle overlay of the obstacle detected by the obstacle detection unit with the image in the direction where the vehicle is to move backward and displays the synthesized result, or synthesizes a vehicle trajectory overlay of the vehicle with the image in the direction where the vehicle is to move backward and displays the synthesized result”); and displaying the one or more of the image data or the video data to the operator onboard the leading end vehicle while the multi-vehicle system is moving in the second direction (Jeon, [0038] “The rear camera captures a rear image of the vehicle when the vehicle travels in a backward direction”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krishnaswamy to include preventing display of one or more of image data or video data to the operator onboard the leading end vehicle as taught by Jeon in order to view the surroundings in the direction of travel to avoid collision in the travel path.

Regarding Claim 13, Krishnaswamy teaches the method of claim 12.  Krishnaswamy does not teach wherein the one or more of the image data or the video data shows an area ahead of rearward movement of the multi-vehicle system.  However, Jeon teaches these limitations (Jeon, Fig 4 Steps S20, S70).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krishnaswamy to include the one or more of the image data or the video data shows an area ahead of rearward movement as taught by Jeon in order to determine “by the image processing unit, the image in the direction where the vehicle is to move backward through the display unit” (Jeon, [0019]).


Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 10635915 B1) in view of Dudar et al. (2018/0047293 A1) in further view of Edney et al. (2017/0201687 A1) and Krishnaswamy et al. (US 2021/0061170 A1).
Regarding Claim 16, Kim teaches a system comprising: a movement sensor configured to monitor one or more characteristics of a multi- vehicle system that indicate movement of the multi-vehicle system (Kim, [22] “… the first blind-spot warning device further performs a process of transmitting GPS location information on the first vehicle to the third vehicle over the vehicle to vehicle communication”); an optical sensor configured to be disposed on a trailing propulsion-generating vehicle of the multi-vehicle system (Kim, [28] “..the second blind-spot warning device performs a process of transmitting a second front video, acquired from a second front camera monitoring a front area of the second vehicle”), the optical sensor configured to output one or more of image data or video data showing an area behind the trailing propulsion-generating vehicle of the multi-vehicle system (Kim, [58] “blind-spot detector using the rear camera”); and the controller configured to initiate display of the one or more of the image data or the video data onboard a leading propulsion-generating vehicle of the multi-vehicle system while the movement of the multi-vehicle system is in the designated direction  (Kim, FIG. 5, [31] “the first blind-spot warning device may transmit the rear video of the first vehicle to the blind-spot monitor”).

Kim does not teach a controller configured to determine that the multi-vehicle system is beginning movement in a designated direction based on the one or more characteristics that are monitored by the movement sensor.  However Dudar teaches this limitation (Dudar, [0013] “…platooning system may instruct the rear vehicle in the platoon to turn around (i.e., face the rearward direction relative to the rest of the vehicles in the platoon) and begin transmitting signals to the host vehicle…The signals transmitted from the rear vehicle may be from the rear vehicle's forward facing sensors…”).

Kim also does not teach the controller configured to prevent display of the one or more of the image data or the video data onboard the leading propulsion-generating vehicle of the multi-vehicle system while the movement of the multi-vehicle system is not in the designated direction. However, Edney teaches this limitation (Edney, [0018] …”the processor is arranged to: determine the location of the host vehicle; and control the display to display the image data when the host vehicle is at a predetermined location”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include a multi-vehicle system as taught by Dudar and preventing display of the image data as taught by Edney in order to control the display when the vehicle system is moving rearward system for a multi-vehicle system.

Regarding Claim 17, Modified Kim teaches the system of claim 16.  Kim, as modified, does not teach wherein the movement in the designated direction is rearward movement of the multi-vehicle system.  However, Dudar teaches this limitation (Dudar, Fig 4, [0022] “vehicles in a platoon traveling in a reverse direction”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include a plural vehicle system as taught by Dudar in order to provide notification for rearward movement of the vehicle system.
Regarding Claim 18, Modified Kim teaches the system of claim 16. Kim, as modified does not teach wherein the controller is configured to activate a warning device onboard the trailing propulsion-generating vehicle from a deactivated state to an activated state responsive to the movement of the multi-vehicle system in the designated direction beginning, the warning device prevented from being controllable from off-board the trailing propulsion-generating vehicle to sound a warning while in the 28WAB/P/17947/US/ORG1 (552-0781US1) deactivated state, the warning device controllable from off-board the trailing propulsion- generating vehicle to sound the warning while in the activated state.  However, Krishnaswamy teaches these limitations.

Krishnaswamy teaches wherein the controller is configured to activate a warning device onboard the trailing propulsion-generating vehicle from a deactivated state to an activated state responsive to the movement of the multi-vehicle system in the designated direction beginning, the warning device prevented from being controllable from off-board the trailing propulsion-generating vehicle to sound a warning while in the 28WAB/P/17947/US/ORG1 (552-0781US1) deactivated state, the warning device controllable from off-board the trailing propulsion-generating vehicle to sound the warning while in the activated state (Krishnaswamy, [0013] “ the system includes a wireless module that is configured to perform the functions of sending an alert signal to a user when intrusion into the vehicle is sensed, and activating or deactivating the horn device on receiving a remote control signal from the user”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include a controlling the warning device off board as taught by Krishnaswamy in order to generate notification the vehicle system is moving in the designated direction.

Regarding Claim 19, Modified Kim teaches the system of claim 16, wherein the movement sensor monitors a location of the multi-vehicle system as at least one of the one or more characteristics of the multi- vehicle system, responsive to (a) the location monitored by the movement sensor being a designated location and (Kim, [28] “the second blind-spot warning device performs a process of transmitting a second front video, acquired from a second front camera monitoring a front area of the second vehicle “) and (b) the movement of the multi-vehicle system being in the designated direction (Kim, Fig 3).
Kim, as modified does not teach the controller configured to switch from preventing display of the one or more of the image data or the video data to displaying the one or more of the image data or the video data.  However, Edney teaches this limitation ( Edney, [0021] … the processor is arranged to: determine the location of the host vehicle; and prevent the display of image data when the host vehicle is at a predetermined location, [0024] …”the processor is arranged to: determine the mode of the host vehicle; and control the display to display the image data in dependence on the mode of the host vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to include switching from preventing display of the image data as taught by Edney on order to control the display when the vehicle system is moving rearward.
Regarding Claim 20, Modified Kim teaches the system of claim 16, wherein the movement sensor is configured to output a position of a manually actuated device onboard the multi-vehicle system as the one or more characteristics (Kim, [22] “the first blind-spot warning device further performs a process of transmitting GPS location information on the first vehicle to the third vehicle over the vehicle to vehicle communication”)

Regarding Claim 21, Jeon teaches the system of claim 16.  Jeon does not teach wherein the leading propulsion-generating vehicle and the trailing propulsion-generating vehicle are mechanically coupled or interconnected with each other in the multi-vehicle system.  However, Kim teaches this limitation (Kim, Fig 2 shows the vehicle system connection [Col 12, lines 53-54] “V2V communication”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Jeon to include a mechanically coupled or interconnected multi-vehicle system as taught by Kim in order to transmit and receive driving information of each of the vehicles and vehicle information on the vehicles respectively to control the plurality of vehicles.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 10635915 B1) in view of Dudar et al. (20180047293 A1) in further view of Edney et al. (20170201687 A1) and Krishnaswamy et al. (US 20210061170 A1) and Alvarez Rodriguez et al. (US 20190011916 A1).
Regarding Claim 22, Jeon teaches the system of claim 1.  Jeon does not teach wherein the vehicle system is a multi-vehicle system formed from at least a leading end vehicle and a trailing end vehicle with the controller on the leading end vehicle and the warning device onboard the trailing end vehicle.  However, Alvarez Rodriguez teaches this limitation (Alvarez Rodriguez, [0035] “…the lane controller…sends a lane-changing signal in response to determining that the trailing vehicle is sending a message to the vehicle…to change lanes from the passing lane…controlling the motive functions of the vehicle…e.g., the vehicle…is non-autonomous or semi-autonomous), the signal includes an alert”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Jeon to a multi-vehicle system formed from at least a leading end vehicle and a trailing end vehicle with the controller on the leading end vehicle and the warning device onboard the trailing end vehicle as taught by Alvarez Rodriguez in order to provide “the driver of the vehicle…when the trailing vehicle…is providing a message to the vehicle…to change lanes” and avoid with obstacles in the environment of the vehicles” (Alvarez Rodriguez, [0052]).

Jeon also does not teach the controller configured to switch the warning device to a local state that prevents activation of the warning device from the leading end vehicle while either the location that is monitored is not the designated location or the vehicle system is not moving in the rearward direction, the controller configured to switch the warning device to a remote state 6WAB/P/17947/US/ORG1 (552-0781US1) that allows activation of the warning device from the leading end vehicle while both the location is the designated location and the vehicle system is moving in the rearward movement.  However, Krishnaswamy teaches these limitations.

Krishnaswamy teaches the controller configured to switch the warning device to a local state that prevents activation of the warning device from the leading end vehicle while either the location that is monitored is not the designated location or the vehicle system is not moving in the rearward direction (Krishnaswamy, [0039] “switching from the continuous mode to intermittent mode may alert the driver or the user to operate the horn in limited duration“), the controller configured to switch the warning device to a remote state 6WAB/P/17947/US/ORG1 (552-0781US1) that allows activation of the warning device from the leading end vehicle while both the location is the designated location and the vehicle system is moving in the rearward movement (Krishnaswamy, [0013] “…the system includes a wireless module that is configured to perform the functions of sending an alert signal to a user when intrusion into the vehicle is sensed, and activating or deactivating the horn device on receiving a remote control signal from the user”).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified Jeon to include the controller configured to switch the warning device to a remote state 6WAB/P/17947/US/ORG1 (552-0781US1) that allows activation of the warning device from the leading end vehicle as taught by Krishnaswamy in order to generate notification the vehicle system is moving in a designated direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sakakibara et al. (US 20070057816 A1) discloses movement of the vehicle system in the rearward direction is beginning is a designated location (Sakakibara , [0036] “movement of the vehicle in reverse toward the target parking space”).  

Tang et al. (US 20190072410 A1) discloses the vehicle moving in a different, second direction (Tang, [0137], “vehicle heading…is heading in a direction other than the reverse direction”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        

/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662